Exhibit 10.24

 

FTD COMPANIES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.         The Board has adopted the FTD Companies, Inc. Amended and Restated
2013 Incentive Compensation Plan (the “Plan”) for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.         The Participant is to render valuable services to the Corporation (or
a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of restricted stock units to the Participant under the Plan.

 

C.         All capitalized terms in this Agreement shall have the meaning
assigned to them in the Plan unless otherwise defined in this Agreement,
including on Appendix A attached hereto.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.         Grant of Restricted Stock Units.  The Corporation has awarded to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the date such Restricted Stock Unit vests in accordance with the express
provisions of this Agreement. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for the
Restricted Stock Units, the dates on which those vested Restricted Stock Units
shall become payable to the Participant and the remaining terms and conditions
governing the award (the “Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

 

Award Date:

March 7, 2016

Number of Restricted Stock Units Subject to Award:


<Shares Granted> Restricted Stock Units

 

 

 

Vesting Schedule:

 

The Restricted Stock Units shall vest in a series of four (4) successive equal
installments starting with 25% on February 15, 2017 and continuing with 25% on
each of the first three (3) anniversaries thereafter.  Such vesting schedule is
hereby designated the “Normal Vesting Schedule” for the Restricted Stock Units.
Should any scheduled vesting date under the Normal Vesting Schedule otherwise
occur on a date on which the Common Stock is not traded on the Stock Exchange
serving as the primary market for the Common Stock, then that vesting date shall
instead be deemed to occur on the last day prior to such scheduled vesting date
on which the Common Stock is so traded. The Restricted Stock Units shall also be
subject to accelerated vesting in accordance with the provisions of Paragraphs
3(b) and 5 of this Agreement.

 

 

--------------------------------------------------------------------------------

 



Issuance Schedule:

Each Restricted Stock Unit in which the Participant vests in accordance with the
Normal Vesting Schedule shall be settled in shares of Common Stock, subject to
the Corporation’s collection of all applicable Withholding Taxes, on the
applicable vesting date specified for that Restricted Stock Unit or as soon
thereafter as administratively practicable, but in no event later than the close
of the calendar year in which such vesting date occurs or (if later) the
fifteenth day of the third calendar month following such vesting date (the
“Issuance Date”). The Restricted Stock Units that vest pursuant to Paragraph 5
of this Agreement shall be settled in accordance with the provisions of such
Paragraph.  The applicable Withholding Taxes are to be collected pursuant to the
procedures set forth in Paragraph 7 of this Agreement.

 

2.         Limited Transferability.  Prior to the vesting of the Restricted
Stock Units and actual receipt of the underlying shares of Common Stock paid
hereunder, the Participant may not transfer any interest in the Award or the
underlying shares of Common Stock.  Any Restricted Stock Units that vest
hereunder but which otherwise remain unpaid at the time of the Participant’s
death may be transferred pursuant to the provisions of the Participant’s will or
the laws of inheritance or to the Participant’s designated beneficiary or
beneficiaries of this Award. The Participant may also direct the Corporation to
re-issue the stock certificates for any shares of Common Stock that were issued
pursuant to the Award during his or her lifetime to one or more designated
family members or a trust established for the Participant and/or his or her
family members. The Participant may make such a beneficiary designation or
certificate directive at any time by filing the appropriate form with the Plan
Administrator or its designee.

3.         Cessation of Service. 

(a)        Except as otherwise provided in Paragraph 3(b) below, should the
Participant cease Service for any reason prior to vesting in one or more
Restricted Stock Units subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Restricted Stock Units. The Participant
shall thereupon cease to have any right or entitlement to receive any shares of
Common Stock under those cancelled Restricted Stock Units.

(b)        The Participant’s Employment Agreement sets forth certain terms and
conditions under which Participant’s equity or equity-based awards from the
Corporation, including this Award, may vest in whole or in part on an
accelerated basis in connection with his cessation of Service under various
specified circumstances. The Employment Agreement also sets forth the date or
dates on which the shares of Common Stock subject to the awards that vest on
such an accelerated basis, including the Restricted Stock Units subject to this
Award, are to be issued.  The terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting of the Restricted Stock Units or the issuance of the underlying shares
of Common Stock , including (without limitation) the execution and delivery of
an effective general release), as they apply to this Award, are hereby
incorporated by reference into this Agreement and shall have the same force and
effect as if expressly set forth in this Agreement.

4.         Stockholder Rights and Dividend Equivalents

(a)        The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Restricted Stock Units
subject to the Award until the Participant becomes the record holder of the
underlying shares of Common Stock upon their actual issuance following the
Corporation’s collection of the applicable Withholding Taxes.



2

 

--------------------------------------------------------------------------------

 



(b)        Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable in cash or other
property (other than shares of Common Stock) be declared and paid on the
outstanding Common Stock while one or more Restricted Stock Units remain subject
to this Award (i.e., shares are not otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then the following
provisions shall govern the Participant’s interest in that dividend or
distribution:

(i)      If the dividend is a regularly-scheduled cash dividend on the Common
Stock, then the Participant shall be entitled to a current cash distribution
from the Corporation equal to the cash dividend the Participant would have
received with respect to the Restricted Stock Units at the time subject to this
Award had the underlying shares of Common Stock actually been issued and
outstanding and entitled to that cash dividend. Each cash dividend equivalent
payment under this subparagraph (i) shall be paid within five (5) business days
following the payment of the actual cash dividend on the outstanding Common
Stock, subject to the Corporation’s collection of all applicable federal, state
and local income and employment withholding taxes.

(ii)    For any other dividend or distribution, a special book account shall be
established for the Participant and credited with a phantom dividend equivalent
to the actual dividend or distribution which would have been paid on the
underlying shares of Common Stock at the time subject to this Award had they
been issued and outstanding and entitled to that dividend or distribution.  As
the Restricted Stock Units subsequently vest hereunder, the phantom dividend
equivalents so credited to those Restricted Stock Units in the book account
shall also vest, and those vested dividend equivalents shall be distributed to
the Participant (in the same form the actual dividend or distribution was paid
to the holders of the Common Stock entitled to that dividend or distribution)
concurrently with the payment of the vested Restricted Stock Units to which
those phantom dividend equivalents relate.  However, each such distribution
shall be subject to the Corporation’s collection of the Withholding Taxes
applicable to that distribution. In no event shall any such phantom dividend
equivalents vest or become distributable unless the Restricted Stock Units to
which they relate vest in accordance with the terms of this Agreement.

5.         Change in Control.  

(a)        Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed, converted or replaced by the successor entity
(or parent thereof) or otherwise continued in full force and effect or may be
replaced with a cash program of the successor entity (or parent thereof) on
terms as required under the Plan (a “Replacement Award”).  In the event of such
Replacement Award, no accelerated vesting of the Restricted Stock Units (the
“Replaced Award”) shall occur at the time of the Change in
Control.  Notwithstanding the foregoing, no such cash program shall be
established for the Replaced Award to the extent such program would otherwise be
deemed to constitute a deferred compensation arrangement subject to the
requirements of Code Section 409A and the Treasury Regulations thereunder. 

(b)        For purposes of this Agreement, a “Replacement Award” means an award:
(i) of the same type (e.g., time-based restricted stock units) as the Replaced
Award; (ii) that has a value at least equal to the value of the Replaced Award;
(iii) that relates to publicly traded equity securities of the Corporation or
its successor in the Change in Control or another entity that is affiliated with
the Corporation or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in



3

 

--------------------------------------------------------------------------------

 



 

the event of a subsequent Change in Control).  A Replacement Award may be
granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code.  Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the two preceding sentences are satisfied.  The determination of whether the
conditions of this Paragraph 5(b) are satisfied will be made by the Plan
Administrator, as constituted immediately before the Change in Control, in its
sole discretion.

(c)        In the event of a Replacement Award, the Replaced Award shall be
appropriately adjusted immediately after the consummation of the Change in
Control, including if applicable so as to apply to the number and class of
securities into which the shares of Common Stock subject to the Replaced Award
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those shares of Common Stock actually
been issued and outstanding at that time. To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor entity (or parent
thereof) may, in connection with the Replacement Award at that time, but subject
to the Plan Administrator’s approval prior to the Change in Control, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in the Change in
Control transaction, provided the substituted common stock is readily tradable
on an established U.S. securities exchange.

(d)        Any Replacement Award shall be subject to the vesting acceleration
provisions of the Participant’s Employment Agreement, and the securities
issuable under the Replaced Award that vest on an accelerated basis in
accordance with those provisions shall be issued or distributed on the
applicable date or dates determined for those securities  or proceeds pursuant
to terms of the Employment Agreement.  Accordingly, the terms and provisions of
the Employment Agreement (including any conditions, restrictions or limitations
governing the accelerated vesting or issuance of the securities subject to the
Participant’s outstanding equity awards or the distribution of the proceeds of
any replacement cash retention program, including (without limitation) the
execution and delivery of an effective general release) shall apply to any
Replacement Award and are hereby incorporated by reference into this Agreement,
with the same force and effect as if expressly set forth in this Agreement.

(e)        If no Replacement Award is provided, then the Restricted Stock Units
shall vest immediately prior to the closing of the Change in Control. The vested
Restricted Stock Units shall be converted into the right to receive for each
such Restricted Stock Unit the same consideration per share of Common Stock
payable to the other stockholders of the Corporation in consummation of that
Change in Control, and such consideration shall be distributed to the
Participant on the effective date of such Change in Control or as soon as
administratively practicable thereafter, but in no event later than three (3)
business days following such effective date. Such distribution shall be subject
to the Corporation’s collection of the applicable Withholding Taxes pursuant to
the provisions of Paragraph 7.

(f)        This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.  Additionally, if a
Replacement Award is provided, notwithstanding anything in this Agreement to the
contrary, any outstanding Restricted Stock Units that at the time of the Change
in Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be vested at the time of
such Change in Control.

6.         Adjustment in Shares. The total number and/or class of securities
issuable pursuant to this Award and the other terms of this Award shall be
subject to adjustment upon certain corporate events as

4

 

--------------------------------------------------------------------------------

 



set forth in Article One, Section V(F) of the Plan.  The adjustments shall be
made in such manner as the Plan Administrator deems appropriate, and those
adjustments shall be final, binding and conclusive.

 

7.         Issuance of Shares of Common Stock. 

(a)        On each applicable Issuance Date for the Restricted Stock Units which
vest in accordance with the provisions of this Agreement, the Corporation shall
issue to or on behalf of the Participant a certificate (which may be in
electronic form) or provide for book entry for the shares of Common Stock to be
issued on such date, subject to the Corporation’s collection of the applicable
Withholding Taxes.

(b)        Until such time as the Corporation provides the Participant with
notice to the contrary, the Corporation shall collect the applicable Withholding
Taxes through an automatic share withholding procedure pursuant to which the
Corporation will withhold, on the applicable Issuance Date for the Restricted
Stock Units that vest under the Award, a portion of those vested Restricted
Stock Units with a Fair Market Value (measured as of the applicable tax date for
such shares) equal to the amount of such Withholding Taxes  (the “Share
Withholding Method”); provided, however, that the amount of any Restricted Stock
Units so withheld shall not exceed the amount necessary to satisfy the
Corporation‘s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income. (or such other rate that
will not cause an adverse accounting consequence or cost). The Participant shall
be notified in writing in the event such Share Withholding Method is no longer
available.

(c)        Should any Restricted Stock Units vest under the Award when the Share
Withholding Method is not available, then the Withholding Taxes shall be
collected from the Participant through either of the following alternatives:

(i)      the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or

(ii)      the use of the proceeds from a next-day sale of the shares of Common
Stock issued to the Participant, provided and only if (i) such a sale is
permissible under the Corporation’s trading policies governing the sale of
Common Stock, (ii) the Participant makes an irrevocable commitment, on or before
the vesting date for those shares, to effect such sale of the shares and (iii)
the transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

(d)        The Corporation shall concurrently, with each payment of vested
Restricted Stock Units in accordance with the foregoing provisions of this
Paragraph 7, distribute to the Participant any outstanding phantom dividend
equivalents credited with respect to those Restricted Stock Units. The
Corporation shall collect the Withholding Taxes with respect to each
distribution of such phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes, with
the cash portion of the distribution to be the first portion so withheld, or
through such other tax withholding arrangement as the Corporation deems
appropriate.

(e)        Except as otherwise provided in Paragraph 5 or Paragraph 7(b), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  No fractional share of Common Stock
shall be issued pursuant to this Award, and any fractional share resulting from
any calculation made in accordance with the terms of this Agreement shall be
rounded down to the next whole share of Common Stock.

8.         Compliance with Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and the Participant with all applicable

5

 

--------------------------------------------------------------------------------

 



requirements of law relating thereto and with all applicable regulations of the
Stock Exchange on which the Common Stock is listed for trading at the time of
such issuance.

9.         Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices and directed to the
attention of Stock Plan Administrator.  Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the most current address then indicated for the Participant on
the Corporation’s employee records or delivered electronically to the
Participant through the Corporation’s electronic mail system.  All notices shall
be deemed effective upon personal delivery or delivery through the Corporation’s
electronic mail system or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

10.        Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.

11.        Construction.  This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan.  All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

12.        Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that state’s conflict-of-laws rules.

13.        Employment at Will.  Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s Service at any time for any reason, with
or without cause.

14.         Code Section 409A.    

(a)        It is the intention of the parties that the provisions of this
Agreement comply with the requirements of the short-term deferral exception of
Section 409A of the Code and Treasury Regulations Section
1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

(b)        If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Code Section 409A, then the following
provisions shall apply:

(i)      No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant until the
date of the Participant’s Separation from Service due to such cessation of
Service or as soon thereafter as administratively practicable, but in no event
later than the later of (i) the close



6

 

--------------------------------------------------------------------------------

 



 

of the calendar year in which such Separation from Service occurs or (ii) the
fifteenth day of the third calendar month following the date of such Separation
from Service.

(ii)     No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
the Participant’s Separation from Service or (ii) the date of the Participant’s
death, if the Participant is deemed at the time of such Separation from Service
to be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of the Participant’s Separation from Service or, if earlier,
the first day of the month immediately following the date the Corporation
receives proof of the Participant’s death.

 

(iii)    No amounts that vest and become payable under Paragraph 5 of this
Agreement by reason of a Change in Control shall be distributed to the
Participant at the time of such Change in Control, unless that transaction also
qualifies as a change in control event under Code Section 409A and the Treasury
Regulations thereunder.  In the absence of such a qualifying change in control,
the distribution shall not be made until the date or dates on which those
amounts are to be distributed pursuant to the Normal Vesting Schedule, or to the
extent applicable, the provisions of Paragraph 5(c) of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

 

FTD COMPANIES, INC.

 

 

 

By:     Robert S. Apatoff

 

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

Name:  <Participant Name>

 

 

 

Signature:  <Electronic Signature>

 

 

 



7

 

--------------------------------------------------------------------------------

 



 

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

 

A.       Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.       Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

C.       Award Date shall mean the date the restricted stock units are awarded
to the Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.      Change in Control shall have the meaning assigned to such term in the
Employment Agreement. However, in the absence of such definition in the
Employment Agreement, a Change in Control shall have the meaning set forth in
the Plan.

E.      Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

F.      Employment Agreement shall mean the Employment Agreement between the
Participant and the Corporation (or any Parent or Subsidiary) in effect on the
Award Date.

G.       Participant shall mean the person to whom the Award is made pursuant to
the Agreement.

H.       Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

I.       Separation from Service means the Participant’s cessation of Employee
status and shall be deemed to occur at such time as the level of bona fide
services the Participant is to render as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Participant rendered as an
Employee during the immediately preceding thirty-six (36) months (or such
shorter period of time in which the Participant has been in Employee status).
Any such determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Code Section 409A.

J.       Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, the Participant shall be deemed to
cease Service immediately upon the occurrence of either of the following events:
(i) the Participant no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which the Participant performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Participant may subsequently
continue to perform services for that entity. Except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence in effect at the time of such
leave, no Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence. 

A-1

 

--------------------------------------------------------------------------------

 



K.       Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the settlement of
the Restricted Stock Units which vest under the Award and any phantom dividend
equivalents distributed with respect to those shares in accordance with the
terms of the Plan.

 

A-2

 

--------------------------------------------------------------------------------